Citation Nr: 0431172	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 14, 2000, 
for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from November 1972 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO awarded a total disability rating based on individual 
unemployability, effective September 14, 2000.  The veteran 
perfected an appeal of the effective date assigned for the 
total rating.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

The veteran contends that he is entitled to an effective date 
in 1980 for the award of the total disability rating because 
he has been unable to work since then due to his service-
connected disabilities.  He submitted a copy of his earnings 
statement from the Social Security Administration showing 
that he has had no earnings posted since 1980, when he earned 
$10,345.

The evidence shows that following his separation from service 
in April 1979, he requested reinstatement of his compensation 
benefits (his benefits had been suspended when he returned to 
active duty).  The evidence developed in conjunction with 
that request included the report of a July 1979 psychiatric 
evaluation, during which the veteran reported that he had not 
worked since his separation from service because he was 
"unable to function."  The examiner assessed his level of 
disability as moderate, but also indicated that he should be 
under regular treatment, that he was not coping well, and 
that he had difficulty managing himself.  In a December 1979 
rating decision the RO re-instated the veteran's compensation 
benefits, with a 10 percent rating assigned for anxiety 
reaction and a combined rating of 50 percent.

The veteran claimed entitlement to an increased rating for 
his psychiatric disorder in July 1981.  He submitted the 
report of a February 1979 psychiatric evaluation, showing 
that he was having significant psychiatric problems while in 
service.  He also presented the report of an April 1981 
psychological assessment which shows that he had chronic 
post-traumatic stress disorder (PTSD), and that, in the 
opinion of the examining psychologist, he was not able to 
maintain employment.  However, an August 1981 VA examination 
noted only mild industrial impairment and moderate social 
impairment from his psychiatric disorder.

In an October 1981 rating decision the RO denied entitlement 
to an increased rating for the psychiatric disorder.  The RO 
did not, however, address the issue of a total rating based 
on unemployability.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, in considering the veteran's 
claims for benefits, VA is required to determine all 
potential claims raised by the evidence and to apply all 
relevant laws and regulations in adjudicating the claim.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include a claim for a 
total rating based on individual unemployability.  Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In his July 1981 claim for an increased rating, the veteran 
is presumed to have been seeking the maximum benefit 
available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  With 
that claim he submitted evidence showing that he was 
unemployable due to his service-connected psychiatric 
disability (the April 1981 psychological assessment).  His 
claim for an increased rating is, therefore, deemed to 
include a claim for a total rating based on unemployability.  
Roberson, 251 F.3d at 1384.  In the October 1981 rating 
decision the RO did not address the issue of entitlement to a 
total rating based on unemployability.  The July 1981 implied 
claim was not adjudicated until May 2002, when a total rating 
was awarded.  The May 2002 decision is currently on appeal, 
and has not become final.  The veteran is, therefore, 
potentially entitled to an effective date in July 1980 (based 
on his July 1981 claim) for the award of the total rating 
based on unemployability.

It is not clear from the available evidence, however, whether 
the veteran was incapable of securing or following 
substantially gainful employment due to his service-connected 
disabilities from July 1980 to September 2000.  The issue of 
entitlement to a total rating is, therefore, being remanded 
for development and adjudication by the RO in the first 
instance.

The Board notes that in denying entitlement to a total rating 
prior to September 2000, the RO did so on the basis that the 
veteran's service-connected disabilities did not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) prior to 
September 2000.  The RO did not consider the applicability of 
38 C.F.R. § 4.16(b), which indicates that the case should be 
referred to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating if the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met.




Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives regarding 
the veteran's claim for an earlier 
effective date is completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected medical and psychiatric 
disorders since July 1980.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal 
by considering the veteran's entitlement 
to a total rating based on 
unemployability since July 1980.  In 
doing so, the RO should consider referral 
to the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular rating, if appropriate.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


